              Case 5:18-cv-01633-BLF Document 54 Filed 04/06/20 Page 1 of 4




 1 RICHARD E. ZUCKERMAN
   Principal Deputy Assistant Attorney General
 2
   AMY MATCHISON (CABN 217022)
 3 Trial Attorney
   United States Department of Justice, Tax Division
 4 P.O. Box 683, Ben Franklin Station
   Washington, D.C. 20044
 5 Telephone: (202) 307-6422
   Fax:           (202) 307-0054
 6 E-mail: Amy.T.Matchison@usdoj.gov
             Western.Taxcivil@usdoj.gov
 7
   Attorneys for United States of America
 8
                              UNITED STATES DISTRICT COURT FOR THE
 9                               NORTHERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,              )              Case No. 5:18-cv-01633-BLF
11                                          )
              Petitioner,                   )              FIFTH STATUS REPORT
12                                          )
              v.                            )
13                                          )
     FRANCIS BURGA; FRANCIS BURGA AS        )
14   THE ADMINISTRATOR OF THE ESTATE )
     OF MARGELUS BURGA; and                 )
15   RUSSELL MANSKY,                         )
                                            )
16                                          )
              Respondents.                  )
17   _______________________________________)

18         On May 16, 2019, the United States, respondents Francis Burga (in her individual capacity and
19 as the Administrator of the Estate of Margelus Burga) and Russell Mansky, having previously advised

20 the Court that respondents had provided the Internal Revenue Service (IRS) with revised privilege logs

21 and testimony under oath, pursuant to the Court’s June 5, 2018 Order (Docket No. 19), further advised

22 that both respondents had made efforts to obtain and produce additional summoned material.

23         Since that report, Ms. Burga has continued to make efforts to obtain summoned material.
24 Previously, Ms. Burga represented that the majority of the allegedly outstanding summoned material is

25 in the possession of Peter Meier, a citizen of Liechtenstein and that she had requested, in writing,

26 through counsel, that Mr. Meier send her the summoned material that the IRS claims has not been

27 provided, to the extent it exists. After receiving Ms. Burga’s request through counsel, Mr. Meier stated

28

     FIFTH STATUS REPORT
     Case No. 5:18-cv-01633-BLF                      1
              Case 5:18-cv-01633-BLF Document 54 Filed 04/06/20 Page 2 of 4




 1 that he would have his staff copy and produce all the records in his possession in Liechtenstein that

 2 relate to the entities identified in the summonses, although he believed that he had already produced all

 3 the records he possessed previously. The first such production of documents was made to the IRS in

 4 April 2019, and included the records for one entity. Subsequently, in November 2019, Ms. Burga’s

 5 counsel produced to the IRS the records for three additional entities received from Mr. Meier. Mr.

 6 Meier has indicated to Ms. Burga’s counsel that he will continue producing records although it may take

 7 many months and may be delayed by the current Covid-19 crisis.

 8         When these productions are complete, the United States will be able to evaluate whether

 9 respondents have complied with the summonses. Ms. Burga maintains that she has no control over Mr.

10 Meier’s production of documents and contends that she has complied with the summonses and complied

11 with the Court’s Order enforcing the summonses but nevertheless will continue to produce to the IRS

12 any documents provided by Mr. Meier.

13         Separate from the production of additional summoned material, the parties’ dispute over

14 privilege issues has been resolved by the issuance and adoption of the Special Master’s Report and the

15 subsequent production by Ms. Burga of documents identified as not privileged or only partially

16 privileged on February 27, 2020. (Docket No. 27).

17

18

19

20

21

22

23

24

25

26

27

28

     FIFTH STATUS REPORT
     Case No. 5:18-cv-01633-BLF                     2
             Case 5:18-cv-01633-BLF Document 54 Filed 04/06/20 Page 3 of 4




 1         Dated this 6th day of April, 2020

 2                                                 RICHARD E. ZUCKERMAN
                                                   Principal Deputy Assistant Attorney General
 3
                                                   /s/ Amy Matchison
 4
                                                   AMY MATCHISON (CA SBN 217022)
 5                                                 Trial Attorney, Tax Division
                                                   United States Department of Justice
 6

 7         Dated this 6th day of April, 2020
                                                   SIDEMAN & BANCROFT LLP
 8

 9                                                 By:    /s/ Jay R. Weill
                                                          Jay R. Weill
10                                                        Steven M. Katz
                                                          Emily J. Kingston
11                                                        Travis W. Thompson
                                                          Attorneys for FRANCIS BURGA;
12                                                        FRANCIS BURGA AS THE
                                                          ADMINISTRATOR OF THE ESTATE OF
13                                                        MARGELUS BURGA
14         Dated this 6th day of April 2020
                                                   WOOD ROBBINS, LLP
15

16
                                                   By:    /s/ Greg Wood
17                                                        Greg Wood
                                                          Attorneys for Respondent RUSSELL
18                                                        MANSKY

19

20

21

22

23

24

25

26

27

28

     FIFTH STATUS REPORT
     Case No. 5:18-cv-01633-BLF                3
             Case 5:18-cv-01633-BLF Document 54 Filed 04/06/20 Page 4 of 4




 1                                           ECF CERTIFICATION

 2             Pursuant to Local Rule 5-1(i)(3), I hereby attest that I obtained concurrence in the filing of

 3 this document from the signatories indicated by the conformed signatures (/s/) of Jay R. Weill and Greg

 4 Wood.

 5
                                                         /s/ Amy Matchison
 6                                                       AMY MATCHISON
                                                         Trial Attorney, Tax Division
 7
                                                         U.S. Department of Justice
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     FIFTH STATUS REPORT
     Case No. 5:18-cv-01633-BLF                      4
